Citation Nr: 0109696	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a neck 
and back injury.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
residuals of neck and back injuries.  Service connection for 
residuals of a neck and back injury was denied most recently 
by the Board in May 1997.  It is noted that the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By decision dated in March 
2000, the Court affirmed the Board's denial.  

The veteran's September 1998 petition to reopen a claim of 
service connection for neck and back injury residuals 
included a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  This matter is referred to 
the RO for all appropriate development.  

A July 2000 VA Report of Contact clarifies that the veteran 
does not desire a personal hearing, although his substantive 
appeal, VA Form 9, was silent as to this.  Accordingly, no 
action is indicated.  


FINDINGS OF FACT

1.  A May 1997 Board decision denied service connection for 
residuals of a neck and back injury; the veteran was issued 
notice of both the denial and his appellate rights, he 
appealed the Board decision to the Court, which affirmed the 
Board's decision.  

2.  Evidence received since the May 1997 Board decision is 
probative of the issue at hand as to whether the current back 
condition is related to military service, and serves to 
reopen the claim of service connection.  

CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1997 Board decision, which meets the requirements to reopen 
the claim of service connection for residuals of a neck and 
back injury.  38 U.S.C.A. §§ 5108, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(b), 20.1100, 20.1105 3.104, 
3.156(a), 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA, that is, with respect to the 
appeal addressed on the merits herein-the reopening of the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The notice provisions of 
the Veterans Claims Assistance Act of 2000 have been met.  In 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided to the veteran, he has been advised 
of regulatory provisions regarding what constitutes new and 
material evidence to reopen his claim, thus, the evidence 
necessary to substantiate his claim on appeal.  

In May 1997, the Board denied a claim of service connection 
for residuals of a neck and back injury.  The Board issued 
notice to the veteran of the May 1997 denial of his claim, as 
well as notice of his appellate rights in the matter.  The 
veteran appealed, and the Court affirmed the Board's 
decision.  Thus, the May 1997 Board decision is final, and is 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.156(b), 
20.1100, 20.1105 (2000).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).  

To reopen this claim-and warrant a de novo review of the 
record-there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final decision.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Additionally, the Board notes that under 38 U.S.C. § 1154(b) 
and Court case law, an appellant's uncontradicted assertions 
regarding his self-reported combat injuries-if consistent 
with the circumstances of his/her service-are satisfactory 
evidence that the claimed events actually occurred, despite a 
lack of documentary evidence in support thereof.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

The May 1997 Board decision to disallow the claim was based 
on the finding that no competent medical evidence was of 
record which demonstrated any current residual of the 
veteran's alleged combat-related neck and back injury, 
continuity of symptomatology since service or nexus between 
the presumed inservice injury and a current disability.  In 
finding so, the Board specifically noted that the veteran's 
service medical and personnel records and his discharge 
document showed that he had combat while in service, and, 
therefore, incurrence of a neck and back injury was presumed, 
even though this service medical records---including a report 
of examination at separation from service-were silent as to 
any neck or back injury.  See March 1997 Board Decision, page 
4.  

The evidence available at the time of the May 1997 Board 
denial included the veteran's service medical records, to 
include his service discharge record, and various VA and non-
VA treatment records showing complaints of and treatment for 
neck and back pain from October 1981, without relation to 
service or in-service injury.  Various recent diagnoses were 
noted, including the October 1981 x-ray studies indicating 
findings indicative of degenerative disc disease at L4-L5.  
The lay statements of the veteran's wife, daughters, son, and 
brother, variously dated from July to October 1994, were 
considered.  However, notation was made that these 
statements, as statements of lay persons, are of limited 
evidentiary weight because lay persons are not qualified to 
make assertions as to medical diagnosis, etiology, or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  These lay statements are not entitled to a 
presumption of truthfulness, as such lay statements of 
medical matters are beyond their competence.  Similarly, the 
veteran's own statements, to the effect that his current neck 
and back pain is the result of injuries sustained in service, 
are not entitled to a presumption of truthfulness, as such 
statements are beyond his competence.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Since the May 1997 Board decision, however, the veteran has 
submitted a September 1998 medical statement of an 
unidentified physician, with Family Medical Center indicating 
that the veteran's current degenerative disc disease of the 
lumbar spine is more likely than not due to his combat 
injuries, as reported by the veteran.  This is new and 
material evidence in that it, for the first time, provides a 
medical nexus between current disability and the veteran's 
prior service.  

In summation, for the first time in this case, competent 
documentary evidence of record exists which tends to support 
the veteran's assertion that his current back disorder, 
diagnosed as degenerative disc disease of the lumbar spine, 
may be due to his reported combat injuries sustained while in 
service, as he has long asserted.  The salient point is that 
his statements of combat injuries must be given a presumption 
of truthfulness under 38 C.F.R. § 1154, as noted above, and 
medical evidence is of record which links those combat 
injuries to a current diagnosis.  Thus, the veteran's lay 
statements are no longer unsupported by any medical evidence, 
as found by the Board in May 1997.  Given this new 
information, the Board finds the claim of service connection 
for residuals of a neck and back injury is now reopened.  

In finding so it is noted that while the September 1998 
record gives no diagnosis or nexus as regards any current 
"neck" disorder, since the veteran has long asserted only 
one injury of the "back," and since the back includes the 
entire spine (albeit, lumbar and cervical spine), the claim 
as historically characterized is reopened.  Moreover, as the 
Board finds that VA orthopedic and neurologic examinations 
are necessary given the current lumbar spine diagnosis, and 
since that requested VA examination might yield diagnoses 
which involve the entire spine--lumbar (low back) and 
cervical (neck), Board finds that the claim, in toto, and as 
historically stated and characterized, is reopened.  




ORDER

New and material evidence sufficient to reopen a claim of 
service connection for residuals of a neck and back injury 
having been submitted, the claim is reopened; to this extent 
the appeal is granted.  


REMAND

While the September 1998 medical statement from the Family 
Medical Center indicates that the veteran's current 
degenerative disc disease of the lumbar spine is more likely 
then not related to the veteran's self-reported and presumed 
combat-related neck and back injury, the basis of the medical 
opinion remains unspecified, as does the name of the 
signator/author, and his/her medical degree.  Additionally, 
the diagnosis of degenerative disc disease is clear, and has 
been made on VA joints examination in February 1982-the most 
recent full VA examination of record, as well as on various 
other VA treatment records since then.  

Where the medical record is insufficient, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the RO should contact 
Family Medical Center and request identification of the 
writer of the statement, the basis for the conclusion reached 
therein and any additional information/opinion.

The veteran should also be provided more comprehensive VA 
joints/orthopedic and neurological examinations in order to 
review the entire claims file, and determine the etiology of 
any cervical spine (neck), thoracic or lumbar spine (back) 
pathology.  

Additionally, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time on the 
matter of service-connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the spine, or residuals of a 
neck and back injury in service, dated 
from December 1945 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records identified by the 
veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should contact the Family 
Medical Center, of Hillsboro, Ohio, and 
request the name and medical degree, if 
any, of the signator of the September 14, 
1998 nexus medical opinion statement, 
with a request that the signator 
supplement his/her September 1998 
statement by identifying the basis(es) of 
the September 1998 nexus opinion, to 
include the identification of any 
record(s) used or reviewed in entering 
the opinion given, as well as any 
additional opinions given since September 
1998 regarding the veteran.  

4.  The RO should obtain from the 
SSA copies of any award determination 
letter, as well as copies of all medical 
records pertinent to the veteran's claim 
for Social Security disability benefits.  

5.  Upon the completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurologic examinations to 
determine the nature and etiology of all 
neck (cervical spine) and back (thoracic 
and lumbar spine) disorders, or any 
disorder secondary, or related thereto, 
as well as the etiology of all present 
spine pathology.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiners for use in the study of the 
case-with particular attention given to 
the documented clinical history, the 
service medical records, and the 
September 1998 private nexus statement, 
and any additional information obtained 
pursuant to the above Board Remand 
requests.  

Each examiner should provide an opinion 
as to the medical probability that any 
current spinal disorder of the veteran is 
due to in-service injury.  The examiner's 
answer should include reference to the 
service medical records and post-service 
evidence.  The examiner should set forth 
all findings and conclusions, along with 
rationale and support for the diagnoses 
and opinions entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

6.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO.   

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  The RO should readjudicate the 
veteran's claim of service connection for 
residuals of neck and back injuries on a 
de novo basis.  If the benefit sought by 
the veteran continues to be denied, he 
and his representative must be furnished 
a SSOC and given an opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



